Citation Nr: 0937884	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
pulmonary asbestosis and asbestos-related pleural disease 
and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1943 
to February 1946.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a rating decision issued in March 2006 by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that in the March 2006 rating decision, the 
RO reopened the Veteran's claim and denied it on the merits.  
However, prior to consideration of the Veteran's claim on the 
merits, the Board is required to consider the issue of 
finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett 
v. Brown, 8 Vet. App. 1 (1995), and as such, the issue has 
been characterized as shown on the first page of this 
decision.  Insofar as the Board's determination as to 
finality is favorable to the Veteran and consistent with the 
RO's actions, he is not prejudiced by the Board's actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the issue of entitlement to service connection 
for pulmonary asbestosis and asbestos-related pleural disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO 
determined that new and material evidence has not been 
received in order to reopen the Veteran's claim of 
entitlement to service connection for pulmonary asbestosis 
and asbestos-related pleural disease.

2.  Evidence added to the record since the final June 2004 RO 
denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for pulmonary asbestosis and asbestos-related 
pleural disease.


CONCLUSIONS OF LAW

1.  The June 2004 RO decision that determined that new and 
material evidence has not been received in order to reopen 
the Veteran's claim of entitlement to service connection for 
pulmonary asbestosis and asbestos-related pleural disease is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pulmonary 
asbestosis and asbestos-related pleural disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for pulmonary asbestosis 
and asbestos-related pleural disease is completely favorable 
and, in that regard, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

By way of background, service connection for respiratory and 
pulmonary diseases due to asbestos exposure in the military 
was initially denied in an April 1992 rating decision.  Over 
the ensuing years, the Veteran filed numerous applications to 
reopen his service connection claim.

The Veteran's claim was most recently denied in a rating 
decision issued in June 2004.  In such decision, the RO 
determined that new and material evidence had not been 
received in order to reopen the Veteran's claim of 
entitlement to service connection for pulmonary asbestosis 
and asbestos-related pleural disease.  Specifically, the RO 
concluded that, while the Veteran had a diagnosis of 
pulmonary asbestosis and asbestos-related pleural disease, 
there was no evidence verifying that he was exposed to 
asbestos during service or that such disease was incurred or 
aggravated during his active duty military service.  The 
evidence of record at the time of the June 2004 rating 
decision consisted of the Veteran's and other's lay 
statements, his available service treatment and personnel 
records, VA compensation examinations relevant to other 
claimed disorders, and private medical records.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In June 2004, the Veteran was advised of the decision and his 
appellate rights.  No further communication was received from 
the Veteran until August 2005, when VA received his 
application to reopen such claim.  Therefore, the June 2004 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for pulmonary asbestosis 
and asbestos-related pleural disease in August 2005, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Since the final RO denial in June 2004, a July 2005 X-ray 
showing an impression of chronic lung disease, noted to 
apparently be a combination of asbestosis and emphysema has 
been received.  Additionally, a July 2005 statement from Dr. 
S.S. reflects that the Veteran stated that he guarded German 
prisoners at an asbestos factory in World War II and that 
such was his only exposure to asbestos and the cause of his 
subsequent asbestosis.   

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has a current disorder due to asbestos exposure and 
that his only such exposure was during his military service.  
Therefore, the Board finds that the new evidence tends to 
prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection for 
pulmonary asbestosis and asbestos-related pleural disease.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for pulmonary asbestosis and asbestos-related pleural disease 
is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
pulmonary asbestosis and asbestos-related pleural disease is 
granted.


REMAND

Further development is needed before the Board can 
readjudicate the claim for service connection on the 
underlying merits.  

The Veteran contends that his pulmonary asbestosis and 
asbestos-related pleural disease is primarily due to his 
exposure to asbestos while stationed as a Prisoner of War 
(POW) guard during World War II in Illinois.  The Veteran 
claims that he was exposed to asbestos on a daily basis 
because the prison was actually an asbestos plant where the 
POWs worked.  As a result, he has had respiratory and 
pulmonary problems since his military service.  The Veteran 
states he is not aware of any other exposure to asbestos.  

The Board observes that the RO attempted to verify the 
Veteran's claimed in-service asbestos exposure; however, in a 
January 2000 response, National Personnel Records Center 
(NPRC)  indicated that such records were fire-related.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  

In this regard, the Board finds that a remand is necessary in 
order to attempt to verify the Veteran's in-service asbestos 
exposure through sources other than NPRC.  The Board observes 
that a January 1996 letter from the U.S. Army and Joint 
Services Environmental Support Group (ESG) indicates that 
information concerning the use of asbestos may be obtain 
through the U.S. Army Health Professional Support Agency.   
Additionally, the ESG noted that, in order to verify the 
Veteran's position guarding the POWs at Fort Sheridan, 
Illinois, his Official Military Personnel File (OMPF) may be 
obtained from the National Archives and Records 
Administration (NARA).  As such, a remand is necessary in 
order to contact the appropriate agency, including but not 
limited to the U.S. Army Health Professional Support Agency 
and the NARA, in order to obtain the Veteran's OMPF and to 
verify whether he was exposed to asbestos during the course 
of his military duties.

Additionally, the Board notes that there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary of VA promulgated any specific 
regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  The date of this amended 
material is December 13, 2005.  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 
13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The VA Manual 
also lists some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos-related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the Veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In the instant case, the Veteran has a current diagnosis of 
pulmonary asbestosis and asbestos-related pleural disease.  
Specifically, a June 1999 record from Dr. Krainson reflects 
that an X-ray revealed interstitial lung disease consistent 
with asbestos exposure/asbestos-related disease and pleural 
thickening/pleural plaques consistent with asbestos 
exposure/asbestos-related disease.  Additionally, July 2005 
private medical records submitted by the Veteran show Dr. 
S.S. as having diagnosed him with "chronic lung 
disease...apparently a combination of asbestosis and 
emphysema." Dr. S.S. also noted that his asbestosis has 
worsened over the last couple of years.  

Therefore, the dispositive issue is whether there is any 
competent and credible evidence linking the Veteran's current 
diagnosis of asbestosis to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

A VA examination and medical opinion are necessary in order 
to make this determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The Board recognizes that the 
Veteran has received several VA compensation examinations 
throughout the years.  However, the Veteran has not received 
a VA compensation examination specifically concerning a nexus 
opinion for asbestosis.  Therefore, before adjudication of 
the Veteran's claim for service connection for asbestosis, a 
VA compensation examination and opinion must be provided.  


Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the appropriate agency, 
including but not limited to the U.S. 
Army Health Professional Support Agency 
and the NARA, in order to obtain the 
Veteran's OMPF and to verify whether he 
was exposed to asbestos during the course 
of his military duties.  All efforts to 
obtain such information should be 
documented.

2.  After completing the above, schedule 
the Veteran for a VA compensation 
examination to determine the nature and 
etiology of his pulmonary asbestosis and 
asbestos-related pleural disease.  The 
examination should include any necessary 
diagnostic testing or evaluation.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical history.

Based on a comprehensive review of the 
claims file, the examiner is asked to 
confirm whether the Veteran currently has 
asbestosis or any other asbestos-related 
disease.  If he does, the examiner should 
provide an opinion as to whether his 
asbestosis is at least as likely as not 
(a 50 percent or greater probability) 
related to the Veteran's military 
service, to include any asbestos 
exposure. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

All opinions expressed should be 
accompanied by supporting rationale. 

3.  After completing the above actions, 
to include any other development as may 
be indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


